Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 20, 2021 have been fully considered but they are not persuasive. The applicant’s argument that a person of ordinary skill in the art would not have been motivated to combine Chu and Honda is not persuasive as both applications teach methods to assemble lithium electrodes wherein the lithium is protected from ambient moisture and carbon dioxide. Honda employs an auxiliary layer to protect the lithium during the transfer to the current collector. Chu employs a bonding layer between the lithium layer and the barrier layer, which facilitates adherence of the lithium to the barrier layer to allow clean separation without damaging the barrier layer. The fact that the barrier layer and lithium layer in Cho not being in direct contact with each other being a reason not to combine Honda and Cho is not a persuasive argument.
The applicant’s argument that the amendment made January 20, 2021 relieved the application of the Obviousness-Type Double Patenting Rejection was not persuasive. The instant application and related application 16/467,200 remain substantially overlapped in subject matter. In any event, the Obviousness-Type Double Patenting Rejection will be held in abeyance until/if allowable subject matter is decided.

Response to Amendment
The Amendment filed January 20, 2021 has been entered. Claims 1-2, and 4-10 remain pending in the application. Claims 1 and 4 were amended and claim 3 was cancelled.
Applicant’s amendments to the Specification, particularly the detailed description, overcomes each and every objection previously set forth in the Non-Final Office Action mailed 11/12/2020.

Applicant’s amendments to the claims, particularly claim 1, overcomes each and every 112(b) (indefiniteness) rejection previously set forth in the Non-Final Office Action mailed 11/12/2020.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 states in the preamble, “The method for preparing the lithium electrode of Claim 4 …” A claim cannot depend upon itself and the Examiner believes this to be a typo.  For purpose of expediting prosecution the dependency of claim is construed as to depend on claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1, 2, 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. JP 2013020974A (hereinafter “Honda”, of record, machine translation provided) in view of Chu et al. US 2002/0034688A1 (hereinafter “Chu”) and Sasaki et al. US 2011/0176255 (hereinafter “Sasaki”).
With regards to claim 1 Honda teaches, a method for preparing a lithium electrode (Abstract, Provided is a negative electrode for a secondary battery that provides a transfer film for easily imparting lithium of an irreversible capacity to an active material…) comprising: (S2) forming a lithium metal layer by depositing lithium metal on the protective layer (Para. [0022], Fig.1 is an outline cross sectional view showing an example of the film for transfer of the present invention. In FIG. 1, the transfer film 49 includes a substrate 45, a release layer 46, an auxiliary layer 47, and a lithium layer 48 which are sequentially formed on the substrate 45.); and (S3) transferring the lithium metal layer with the protective layer on a current collector (Para. [0014], … a negative electrode for a secondary battery having a current collector, an active material layer formed on the current collector, a lithium layer formed on the active material layer, and an auxiliary layer formed on the lithium layer, wherein the lithium layer and the auxiliary layer are formed by being transferred from the transfer film 2.).
Honda fails to teach, wherein (Sl) forming a protective layer by coating a polymer for protecting lithium metal on at least a first surface of a substrate, wherein the protective layer comprises a polymer for protecting lithium metal, and; wherein a release layer is formed on the first surface of the substrate and a release layer is formed on a second surface of the substrate.
However, Chu is in the field of barrier layers for lithium electrodes (Chu, Abstract) and teaches (S1) forming a protective layer by coating a polymer for protecting lithium metal on at 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to combine Honda with the teaching of Chu for the purpose of coating the substrate with a polymer to protect the lithium metal. The motivation would have been to form a protective layer on the lithium metal to prevent oxidation in ambient conditions in order to protect the lithium metal in the electrode (Chu, Paras. [0053]-[0054]).
Both Honda and Chu fail to teach wherein a release layer is formed on the first surface of the substrate and a release layer is formed on a second surface of the substrate.
However, Sasaki is in the field of manufacturing an electrode for an electrochemical element (battery) (Abstract) and teaches wherein a release layer is formed on the first surface of the substrate and a release layer is formed on a second surface of the substrate (Para. [0043], It is preferable that the surface of the base material on which the electrode active material layer is formed is preliminarily subjected to release treatment. The release treatment may be done either 
It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to combine Honda with Sasaki to make a lithium electrode having uniform thickness and the release layer providing an easy way to peel off the electrode active material (Para. [0044]).
Regarding claim 2, Honda teaches wherein the substrate comprises one or more types selected from the group consisting of polyethylene terephthalate (PET) and polyimide (PI) (Para. [0022], As the substrate 45, a polymer film such as polyethylene terephthalate, … or polyimide … or other sheet-like material can be used.).
Regarding claim 6, Honda teaches wherein the deposition is performed using a method, of vapor deposition. This can be broadly interpreted to include chemical vapor deposition and physical vapor deposition. (Para. [0039], Formation of the lithium layer 48 is not limited to resistance heating vapor deposition, and various dry processes such as electron beam vapor deposition and sputtering can be used.).
Regarding claim 7, Honda teaches wherein the lithium metal layer has a thickness of 2 µm to 20 µm, which overlaps the claimed range of 5 µm to 50 µm and therefore a prima facie case of obviousness exists (See MPEP 2144.05 Sec. I) (Para. [0025] The thickness of the lithium layer 48 can be arbitrarily set, and is, for example, 2 µm to 20 µm …).
claim 9, Honda teaches wherein the current collector comprises one type selected from the group consisting of copper, and nickel (Para. [0046], As used herein, current collector 22 is a sheet of foil made of copper, nickel, or the like.).
Regarding claim 10, Honda teaches the lithium electrode comprising: the current collector; the lithium metal layer formed on the current collector; and the protective layer formed on the lithium metal layer (Para. [0031], See Fig. 5, an auxiliary layer (47) provides protection against moisture oxidation and is on top of a lithium layer (48), which is on top of an active material layer (21) which is on a current collector (22); In FIG. 5, the negative electrode 20 has an active material layer 21 formed on a sheet-like current collector 22. The surface of the active material layer 21 has a transferred lithium layer 48.).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Honda as applied to claim 1 above, and further in view of Cho et al. US 2005/0079420A1 (hereinafter “Cho”). 
Regarding claim 4, Honda fails teach, wherein the release layer comprises one or more types selected from the group consisting of Si, melamine and fluorine.     
However, Cho is in the field of preparing a lithium metal anode (Abstract) and teaches the use of a silicon-containing compound as a release layer component in a method of preparing a lithium metal anode (Para. [0028], The substrate that includes the release component includes the release agent formed on the polymeric film or metallic film. Preferably, the release agent may be a silicon-containing compound…). It is to be noted that silicon-containing compounds are recognized release components used in the art of making lithium metal anodes.
It would have been obvious to one skilled in the art, at the time of the effective filing date, to use the silicon-containing release agent in the electrode of Honda as an obvious substitute release agent and achieve the same result. 
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Honda as applied to claim 1 above, and in further view of Cao et al. US2005/0282919 (hereinafter “Cao”).
Regarding claim 5, Honda fails to teach, wherein an oligomer block coating is coated on at least the first surface of the substrate.
However, Cao is in the field of ion conductive copolymers (Abstract) and teaches wherein an oligomer block coating is coated on at least the first surface of the substrate (Paras. [0071] – [0072], Polymer membranes may be fabricated by solution casting of the ion conductive copolymer … and it can be coated over polymer substrate; Para. [0096] The ion conducting polymer membranes of the invention also find use as separators in batteries. Particularly preferred batteries are lithium ion batteries; Para. [0129] Table II sets forth the properties of the copolymer made in Examples 1-5 as well as other oligomeric block copolymers.). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to combine Honda with the teaching of Cao for the purpose of wherein an oligomer block coating is coated on at least the first surface of the substrate. 
The motivation would have been to have a coating that is impermeable (Para. [0074] and Para. [0077]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Honda as applied to claim 1, and in further view of Kim et al. KR20160037488A (hereinafter “Kim”, of record, machine translation provided). 
claim 8, Honda fails to teach, wherein the protective layer comprises one or more types selected from the group consisting of polyvinylidene fluoride (PVDF), a polyvinylidene fluoride-hexafluoroethylne (PVDF-HFP) copolymer, a cycloolefin copolymer and styrene butadiene rubber-carboxymethyl cellulose (SBR-CMC). However, Kim is in the field of manufacturing an electrode (Abstract) and teaches wherein the protective layer comprises one or more types selected from the group consisting of polyvinylidene fluoride (PVDF) and a polyvinylidene fluoride-hexafluoroethylne (PVDF-HFP) copolymer (Para. [0035], The protective film 1300 may be formed of a polymer film, … a functional multilayer film, or the like; Para. [0036], Polymer films are processed by coating or vapor deposition on PVDF, PVDF-HFP … (and) polyolefin films can do.). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to combine Honda with the teaching Kim for the purpose of wherein the protective layer comprises one or more types selected from the group consisting of polyvinylidene fluoride (PVDF) and a polyvinylidene fluoride-hexafluoroethylne (PVDF-HFP) copolymer. 
The motivation would have been to use a protective film that would protect the lithium metal from oxidizing by being exposed to moisture (Para. [0036]).

Double Patenting
Claims 1, 2, and 4-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 3-11 of copending Application No. 16/467,200 in view of Read WO 2015/019063 (hereinafter “Read’) and Sasaki.
With regards to Claim 1 of the instant application and copending Claim 1 of Application No. 16/467,200, substantially overlap in subject matter, where the copending Claim 1 teaches a 
Furthermore, the amendment of claim 1 in the instant application by adding the release layer being formed on both sides of the substrate is obviated by Sasaki, as described above. Also, claim 4 of copending Application No. 16/4667,200 would obviate the amendment because the copending claim states that the release layer is formed on at least the first surface. Which could imply that the release layer would be formed on both the first surface and a second surface. As such, the instant Claim 1 in view of Read and Sasaki teaches the method of copending Claim 1.
With regards to Claim 2, of the instant application, it corresponds to Claim 3 of copending Application No. 16/467,200.
With regards to Claim 4 of the instant application, it corresponds to Claim 5 of copending Application No. 16/467,200.
With regards to Claim 5 of the instant application, it corresponds to Claim 6 of copending Application No. 16/467,200.
With regards to Claim 6 of the instant application, it corresponds to Claim 7 of copending Application No. 16/467,200.

With regards to Claim 8 of the instant application, it corresponds to Claim 9 of copending Application No. 16/467,200.
With regards to Claim 9 of the instant application, it corresponds to Claim 10 of copending Application No. 16/467,200.
With regards to Claim 10 of the instant application, it corresponds to Claim 11 of copending Application No. 16/467,200.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES MILLER whose telephone number is (571)272-1622.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723
ANDREW JAMES MILLER
Examiner
Art Unit 1723